FILED
                             NOT FOR PUBLICATION                            JUN 09 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



VICTOR MANUEL MEJIA POBLETE,                     No. 08-70676

               Petitioner,                       Agency No. A079-533-324

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Victor Manuel Mejia Poblete, a native and citizen of Mexico, petitions pro

se for review of the Board of Immigration Appeals’ order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence,

Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir. 2003), and we deny the petition for

review.

      The record does not compel the conclusion that Mejia Poblete established

changed circumstances excusing the untimely filing of his asylum application. See

8 C.F.R. § 1208.4(a); Ramadan v. Gonzales, 479 F.3d 646, 655-58 (9th Cir. 2007)

(per curiam). Accordingly, his asylum claim fails.

      Substantial evidence supports the agency’s finding that Mejia Poblete failed

to establish that he experienced past persecution based on a single threatening letter

and two visits to his home from unknown men. See Lim v. INS, 224 F.3d 929, 936-

37 (9th Cir. 2000) (threats unaccompanied by additional mistreatment do not

amount to persecution). Substantial evidence also supports the agency’s finding

that Mejia Poblete did not demonstrate a clear probability of future persecution.

See Nagoulko, 333 F.3d at 1018. We reject Mejia Poblete’s contention the IJ failed

to consider his supporting documentation. See Larita-Martinez v. INS, 220 F.3d

1092, 1095-96 (9th Cir. 2000) (petitioner must overcome the presumption that the

agency has considered all the evidence). Accordingly, Mejia Poblete’s withholding

of removal claim fails.




                                          2                                    08-70676
         Substantial evidence supports the agency’s denial of CAT relief because

Mejia Poblete failed to show it is more likely than not he will be tortured if

returned to Mexico. See Arteaga v. Mukasey, 511 F.3d 940, 948-49 (9th Cir.

2007).

         Finally, we reject Mejia Poblete’s contentions that the agency violated his

right to due process. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error to prevail in due process claim).

         PETITION FOR REVIEW DENIED.




                                            3                                    08-70676